19-G5038:KMS! BAT Bilea tor saeCentdted 16) RP re be-16” Mige Pot 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

GARY D. WALLS & LAURA C. WALLS, CASE NO. 19-51191-KMS
Debtors. CHAPTER 7

KIMBERLY R. LENTZ, as Chapter 7 Trustee for
The Bankruptcy Estate of Gary D. Walls

& Laura C. Walls, Debtors PLAINTIFF
V. ADV. PROC. NO. 19-06038-KMS
NATIONAL DEBT RELIEF, LLC DEFENDANT

MOTION TO WITHDRAW REFERENCE

COMES NOW, Defendant National Debt Relief, LLC (“NDR”), and files this
its Motion to Withdraw Reference, and in support thereof would show unto the Court
the following, to-wit:

1. NDR is a debt settlement provider governed by the Federal Trade
Commission’s Telemarketing Sales Rule (“TSR”). See 16 C.F.R. § 310.1, et seq.
Among other things, the TSR requires debt settlement providers to notify consumers
“that the use of the debt relief service will likely adversely affect the customer’s
creditworthiness.” See 16 C.F.R. § 310.3(a)(1)(viii)(C).

2. The Debtor executed a Debt Negotiation Agreement (“DNA”) with
NDR on December 5, 2018. See Docket No. 5-1. The DNA advised the Debtor that

participation in the debt settlement program might have a “potential adverse impact

42171236 vi
3 of 29
LOSERS: KRIS REAL eM TOA SASCERRied 16ASHS1ES626P HayN DOF 4

on [her] credit rating.” See Docket No. 5-1 at 2. The DNA also included a broad
arbitration agreement. See Docket No. 5-1 at 5-6.

3. Six months later the Debtor and her husband filed a voluntary Chapter
7 petition on June 20, 2019. See Case No. 19-51191. The Trustee then filed this
adversary proceeding against NDR on September 12, 2019. See Docket No. 1. She
alleged that NDR was both a “debt relief’ and “credit repair” provider. See Docket
No. | at 1 (4). The Complaint raised bankruptcy claims for turnover, fraudulent
transfers and accounting. See Docket No. 1 at 8-9. It also asserted non-bankruptcy
federal claims for violations of CROA, and demanded damages for “stress, worry,
embarrassment and emotional distress” allegedly sustained by the Debtor. See
Docket No. | at 7 & 10-13. The Trustee demanded an unspecified amount in actual
and punitive damages, attorney’s fees and equitable relief. See Docket No. 1 at 13-
14 (J 83).

4. On October 15, 2019, NDR filed an Answer and Affirmative Defenses.
See Docket No. 5. It expressly reserved its right to a jury trial. See Docket No. 5 at
16. NDR did not consent to the entry of final judgments or orders by the bankruptcy
court relating to any non-core claims. See Docket No. 5 at 2. It also filed on Motion
for Judgment on the Pleadings or to Compel Arbitration. See Docket Nos. 6 & 7.

5. The requirements for both mandatory or permissive withdrawal of the
reference to the bankruptcy court are present in this action. See 28 U.S.C. § 157(d).

42171236 v1 2
4of29
1 GRP AMEY- PNB 7 HS QW EA sRecumened 1 Giled1t01BOFE 6Paagye ofof 4

6. In support of the instant Motion, NDR relies upon its supporting
Memorandum being filed herewith, the Complaint, its Answer and Affirmative
Defenses, the Motion for Judgment on the Pleadings or to Compel Arbitration, and
Memorandum in Support of Motion for Judgment on the Pleadings or to Compel
Arbitration. See Docket Nos. 1, 5,6 & 7.

WHEREFORE PREMISES CONSIDERED, NDR plans that the reference in

this action be withdrawn. NDR further prays for general relief.

Respectfully submitted, the 15 day of October, 2019.

/s/ Mark H. Tyson
Mark H. Tyson (MS Bar #9893)
Counsel for National Debt Relief, LLC

OF COUNSEL:

BURR & FORMAN, LLP

The Pinnacle at Jackson Place

190 East Capitol Street, Suite M-100
Jackson, Mississippi 39201
Telephone: (601) 355-3434
Facsimile: (601) 355-5150
mtyson@burr.com

42171236 v1 3
5 of 29
19GRABS: KR SV- ONS 4 F-HSQ URE sPecuMAnbd 1 hited DO1BOEO 6PaaRE Oio4 4

CERTIFICATE OF SERVICE

[hereby certify that the foregoing document has been served on the following
by Notice of Electronic Filing on this, the 15" day of October, 2019:

Jason Graeber, Esq.
Graeber Law Firm, PLLC
2496 Pass Rd.
Biloxi, MS 39531
jason@jasongraeberlaw.com

 

Chadwick M. Welch
Watson Heidelberg PLLC
2829 Lakeland Drive, Suite 1502
Flowood, MS 39232

cwelch@whjpllc.com

/s/ Mark H. Tyson
OF COUNSEL

 

42171236 vi 4
6 of 29
